     Case 1:14-cv-09126-ALC Document 145 Filed 12/17/20 Page 1 of 2




                                                      December 17, 2020
VIA ECF AND EMAIL
Honorable Andrew L. Carter, Jr.
United States District Court
40 Foley Square, Room 435
New York, NY 10007
ALCarterNYSDChambers@nysd.uscourts.gov

       RE:     SEC v. Thompson, et al., No. 14-cv-9126 (ALC) (S.D.N.Y.)

Dear Judge Carter:

       Pursuant to this Court’s Order of October 16, 2020 (Dkt. 144), Plaintiff Securities
and Exchange Commission (the “SEC”), Defendant Anthony J. Thompson, Jr.
(“Thompson”), Defendant Jay Fung (“Fung”), and Relief Defendant Kendall Thompson
(“Ms. Thompson”) respectfully submit this status report.

        Counsel for the SEC received executed settlement papers from Thompson and
Fung on December 4, 2020. The proposed settlements would resolve the SEC’s claims
against Thompson, Fung, and Ms. Thompson. Counsel for the SEC has recommended
the proposed settlements to its client, the five-member SEC. Although this process
typically takes five to six weeks after SEC counsel receives signed settlement papers,
SEC counsel anticipates notification of the SEC’s acceptance or rejection of the
settlement recommendations within the next few days.

       If the SEC authorizes the settlements, SEC counsel will promptly request that the
Court enter consent judgments in accordance with the proposed resolution.

       The parties therefore respectfully propose that they provide a status report by
January 14, 2021, if the parties have not filed proposed papers by then that, if approved
by the Court, would resolve the SEC’s claims against Thompson, Fung, and Ms.
Thompson.


                                                     Respectfully submitted,


                                                     /s/ Mark R. Sylvester
                                                     Mark R. Sylvester
Hon. Case
     Andrew L. Carter, Jr.
          1:14-cv-09126-ALC Document 145 Filed 12/17/20 Page 2 of 2
December 17, 2020
Page 2

                                         Senior Trial Counsel
                                         (212) 336-0159
                                         sylvesterm@sec.gov

                                         Counsel for Plaintiff Securities and
                                         Exchange Commission


                                         /s/ Maranda E. Fritz
                                         Maranda E. Fritz
                                         Maranda E. Fritz PC
                                         335 Madison Avenue 12th Floor
                                         New York, New York 10017
                                         (646) 584-8231
                                         maranda@fritzpc.com

                                         Counsel for Defendant Anthony J.
                                         Thompson, Jr.


                                         /s/ James D. Sallah
                                         James D. Sallah
                                         Sallah Astarita and Cox, LLC
                                         3010 North Military Trail, Suite 210
                                         Boca Raton, Florida 33431
                                         (561) 989-9080
                                         jds@sallahlaw.com

                                         Counsel for Defendant Jay Fung


                                         /s/ Roland G. Riopelle
                                         Roland G. Riopelle
                                         Sercarz & Riopelle, LLP
                                         950 Third Avenue
                                         32nd Floor
                                         New York, NY 10022
                                         212-586-4900
                                         rriopelle@juno.com

                                         Counsel for Relief Defendant
                                         Kendall Thompson
